Exhibit 99 PALATIN TECHNOLOGIES, INC. and Subsidiary Consolidated Balance Sheets (unaudited) May 26, March 31, ASSETS Current assets: Cash and cash equivalents Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Capital lease obligations Accounts payable Accrued compensation Unearned revenue Accrued expenses Total current liabilities Warrant liability - Deferred rent Total liabilities Stockholders' equity: Preferred stock of $.01 par value – authorized 10,000,000 shares; Series A Convertible; issued and outstanding 4,997 shares as of May 26, 2011 and March 31, 2011, respectively 50 50 Common stock of $.01 par value – authorized 100,000,000 shares; issued and outstanding 34,900,591 shares as of May 26, 2011 and March 31, 2011, respectively Additional paid-in capital Accumulated deficit Total stockholders’ equity Total liabilities and stockholders’ equity
